The Court,
after hearing the arguments, overruled the plea in abatement, as containing principles subversive of justice ; but they observed, that the two cases of Bourdeaux and Drayton against The Santee Canal Company, had settled this point, as they had both been allowed by this court to maintain their actions for their salaries, &c. against the company, as well as the cases respecting the other public societies, mentioned in the argument.
The plaintiff was then allowed to go on and prove his debt to a jury.
Present, Burke, Grimke and Bay ; but as Judge - Grimke was a member of the company, he declined giving an opinion.